— In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated March 2, 2012, which granted the plaintiffs motion for summary judgment on the issue of liability.
Ordered that the appeal is dismissed as academic, with costs.
In light of our determination on a prior appeal, in which we affirmed an order granting the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Vislocky v Zupis Taxi, Inc., 105 AD3d 731 [2013]), the instant appeal has been rendered academic. Rivera, J.E, Lott, Roman and Cohen, JJ., concur.